279 S.E.2d 876 (1981)
Linda L. HOWARD, Guardian ad Litem for Eula B. Cauley
v.
James D. PIVER and Onslow Hospital Authority.
No. 804SC979.
Court of Appeals of North Carolina.
July 7, 1981.
*878 Grover C. McCain, Jr., and Archbell & Cotter by James B. Archbell, Durham, for plaintiff-appellant.
Marshall, Williams, Gorham & Brawley by Daniel Lee Brawley, Wilmington, for defendant-appellee Piver.
Harris, Cheshire, Leager & Southern by W. C. Harris, Jr., Raleigh, for defendant-appellee Onslow Hospital Authority.
BECTON, Judge.
The trial court's refusal to allow opinion testimony by plaintiff's expert witness, Dr. Paul T. Frantz, is the principal and pivotal issue in this case.[4] Its resolution is dispositive of the directed verdict granted in favor of Dr. Piver.
Plaintiff sought, through the opinion testimony of Dr. Frantz, to establish that Dr. Piver was negligent. Dr. Frantz testified[5] first that he was familiar with the standard of care for physicians and surgeons in Jacksonville, North Carolina and other similar communities and, second, that Dr. Piver's discontinuation of the Dilantin and Phenobarbitol did not conform with the said standard of care. The trial court excluded this testimony[6] and concluded as a matter of law that Dr. Frantz was not a competent witness to testify about the standards of care in Jacksonville or other similar communities. We disagree with the trial court's conclusion.
Dr. Frantz' competency as an expert medical witness in this case and his familiarity with the standards of practice for general medicine and surgery in communities such as Jacksonville were sufficiently established to submit this case to the jury. Dr. Frantz was licensed to practice medicine in North Carolina in 1971. By 1978 Dr. Frantz was not only an instructor on the *879 staff at North Carolina Memorial Hospital, but was also a faculty member at the University of North Carolina School of Medicine.[7] He testified:
I have patients who are referred to me from all hospitals within North Carolina for cardiac surgery or for removal of lung cancers, and so forth ...
[Moreover], hospital records are sent to us for review and so, although I have not practiced in other hospitals within the State of North Carolina, I am familiar with different hospitals' record keeping systems in having reviewed them as patients are referred to me.
The horse-and-buggy days are gone.[8] The old "locality rule"  which rigidly required the medical expert to be familiar with the locality where the alleged improper practice occurred  has been rejected by our courts. Wiggins v. Piver[9], 276 N.C. 134, 171 S.E.2d 393 (1970); Dickens v. Everhart, 284 N.C. 95, 199 S.E.2d 440 (1973); Page v. Hospital, 49 N.C.App. 533, 272 S.E.2d 8 (1980). Now, it is well established that a physician's standard of care must be in accordance with the standards of practice among other physicians with similar training and experience in the same or similar communities at the time the cause of action arises. See Wiggins v. Piver; Dickens v. Everhart. Indeed, the Wiggins' "same or similar community" rule was restated in Dickens,[10] and was subsequently codified in G.S. 90-21.12.[11]
The reasoning of the court in Wiggins is applicable here. "Reason does not appear to the non-medically oriented mind why there should be any essential differences in the manner of closing an incision, whether performed in Jacksonville, Kinston, Goldsboro, Sanford, Lexington, Reidsville, Elkin, Mt. Airy, or any other similar community in North Carolina." 276 N.C. at 138, 171 S.E.2d at 395-96. The treatment of epilepsy with anti-seizure medication is a long-established practice. Plaintiff's underlying thesis in this case is that Dr. Piver should not have discontinued her medication which she had taken for thirty years to control her seizures, and that the discontinuation of her seizure medication would predictably precipitate seizures. Reason does not appear in this case, considering the nature of the medical question involved, why a different standard should apply to *880 the discontinuation of anti-seizure medication in Jacksonville, in Kinston, in Goldsboro, or even in Chapel Hill.
Wiggins is also instructive because of its suggestion that, even under the old "locality rule," courts considered the nature of the medical question involved in ruling on the competency of a medical witness to testify. See also Page v. Hospital. If the medical procedure was simple and routine, there was less adherence to the "locality rule." If the medical procedure was sophisticated and specialized, there was more adherence to the "locality rule."
The case we consider now does not involve eye surgery, a heart transplant, or a similarly complicated medical procedure. We are considering a medical practice  the discontinuation of anti-seizure medication, not the treatment of an epileptic patient undergoing seizures  which doctors all over the state deal with on a regular basis. A decision to treat patients like Mrs. Cauley is frequently made by doctors practicing general medicine and surgery, and not necessarily by neurologists or other specialists. This is evidenced by the fact that Dr. Piver, as a doctor practicing general medicine and surgery, decided to treat Mrs. Cauley himself. When there are no variations in the standards for the handling of a particular medical problem from one community to another, a medical expert familiar with the standard and with the defendant's deviation from the standard is allowed to testify even though he has not been in the particular community. Rucker v. Hospital, 285 N.C. 519, 206 S.E.2d 196 (1974); Page v. Hospital.
Thompson v. Lockert, 34 N.C.App. 1, 237 S.E.2d 259, disc. rev. denied, 293 N.C. 593, 239 S.E.2d 264 (1977) on which Dr. Piver relies, is distinguishable. In Thompson the plaintiff sought to show, through a New York doctor, that a Salisbury, North Carolina orthopaedic surgeon negligently performed a laminectomy-distectomy even though the New York doctor, apparently, was never asked if he were familiar with the standards of care in Salisbury or in similar communities. In this case, Dr. Frantz testified that he was familiar with the standard of practice in areas similar to Jacksonville. His testimony was not, as a matter of law, incompetent, and the jury should have been allowed to consider his opinions.

II
Although we reverse for the reasons set forth above, we summarily address other evidentiary disputes that are likely to occur at the retrial. Dr. Frantz testified (1) that Dr. Piver's discontinuation of Mrs. Cauley's Dilantin and Phenobarbitol on 12 July 1976 was not in keeping with the standards of medical care for physicians and surgeons in Jacksonville or other similar communities; (2) that abrupt removal of an epileptic patient from seizure medication creates a serious risk of causing the patient to go into status epilepticus which is a known cause of death and which carries "grave consequences in a lady [Mrs. Cauley's] age;" (3) "that the abrupt withdrawal of her Dilantin and Phenobarbitol precipitated, a number of hours later after the blood levels of Dilantin had dropped below the threshhold range, her ... recurrent repeated seizures..."; and (4) that Mrs. Cauley appeared to be "under controlled or..., the blood levels, of her [anti-seizure] medication were too low and that an adjustment by raising them was more appropriate certainly than by removing them altogether."
The trial court's decision to exclude the testimony set out above appears to be grounded on the court's erroneous adherence to the "locality" as opposed to the "similar community" rule. It was improper for the court, on that basis, to exclude Dr. Frantz' testimony.

III
Similarly, the court's decision to grant Dr. Piver's motion for a directed verdict was controlled by its earlier decision that Dr. Frantz could not testify that he was familiar with the standard of care in Jacksonville or other similar communities. If Dr. Frantz' testimony had been admitted, *881 plaintiff could have withstood a motion for directed verdict.

IV
The Hospital did not breach its duty of care when its nurses did not verbally report all of Mrs. Cauley's complaints to Dr. Piver. Even if there had been such a breach of duty, there is no evidence that that breach proximately resulted in harm to the plaintiff. Since there was no evidence from which the trier of fact could conclude that the hospital was liable, the trial court properly granted the Hospital's motion for directed verdict at the close of plaintiff's evidence.
Accordingly, as to defendant Onslow Hospital Authority, we affirm. As to defendant James D. Piver, we reverse and remand for a new trial not inconsistent with this opinion.
ROBERT M. MARTIN and WHICHARD, JJ., concur.
NOTES
[4]  At oral argument plaintiff abandoned her argument that the court, by excluding questions relating to a tonsillectomy, foiled her attempt to impeach Dr. Piver.

For reasons set forth in part IV, infra, we conclude that plaintiff has failed to make out a prima facie case against the Hospital.
[5]  The testimony of Dr. Frantz was taken by deposition prior to trial and was offered and objected to at the time of trial.
[6]  On cross examination, Dr. Frantz testified that he had never been in Onslow Memorial Hospital or in Jacksonville; that he did not know any doctors in Jacksonville and that he had never practiced medicine in any hospital in North Carolina other than North Carolina Memorial Hospital in Chapel Hill.
[7]  He received his undergraduate degree at the University of the South in Sewanee, Tennessee; he received his medical degree at Georgetown University in 1971. Following graduation, he completed the requirements for the National Board of Medical Examiners entitling him to be licensed in the State of North Carolina. He served one year of internship and four years of surgical residency at the University of North Carolina. He was certified by the American Board of Surgery in 1978 and was certified by the American Board of Thoracic Surgery in 1979. He specializes in cardio-thoracic surgery.
[8]  We note that North Carolina Memorial Hospital in Chapel Hill is approximately 150 miles from Jacksonville; that advice from physicians and specialists at teaching centers is only a telephone call away; that medical conferences, seminars, and conventions take place on a state-wide basis regularly; and that control of epileptic patients with anti-seizure medication has been known at least since 1940 when Mrs. Cauley was first treated with anti-seizure medication.
[9]  Dr. Piver was also the defendant in Wiggins v. Piver.
[10]  "[A]n expert witness, otherwise qualified, may state his opinion as to whether the treatment and care given by the defendant to the particular patient came up to the standard prevailing in similar communities, with which the witness is familiar, even though the witness be not actually acquainted with actual medical practices in the particular community in which the service was rendered at the time it was performed." 284 N.C. at 101, 199 S.E.2d at 443.
[11]  G.S. 90-21.12 provides: "In any action for damages for personal injury or death arising out of the furnishing or the failure to furnish professional services in the performance of medical, dental or other health care, the defendant shall not be liable for the payment of damages unless the trier of the facts is satisfied by the greater weight of the evidence that the care of such health care provider was not in accordance with the standards of practice among members of the same health care profession with similar training and experience situated in the same or similar communities at the time of the alleged act giving rise to the cause of action."